Action to recover damages for personal injuries suffered by plaintiff as a consequence of slipping on a patch of ice formed by the freezing of water on a sidewalk in front of a driveway on the defendant’s property in the village of Port Chester. Judgment dismissing the complaint at the close of defendant’s proof unanimously affirmed, with costs. There was no proof of actionable negligence. (Scales v. Village of Nyack, 265 App. Div. 880, affd. 290 N. Y. 689; Stapleton V. Church of Pilgrims in City of Brooklyn, 242 App. Div. 710.) The case of Maucieri v. Ware (263 App. Div. 721) is not to the contrary. The proof in that case was of a radically different character from the proof here adduced. Present — Hagarty, Acting P. J., Carswell, Johnston, Adel and Sneed, JJ.